UNITED STATES DISTRICT COURTIROUTHERN DistRICH OF New YORE Re Héy: MIGYAEL PAILLACE &
ASSOCIATES, P.C. - 2371

vat ~

 

ARMANDO PASCUAL REYES, INDIVIDUALLY AND ON BEHALF OF Index #: 1:21-CV-07040-AT

OTHERS SIMILARLY SITUATED
Plaintiff(s)

-against- Date Filed:

COPPOLA'S TUSCAN GRILL, LLC ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS dE
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK. .

That on August 26, 2021 at 02:19 PM at

C/O COPPOLA'S WEST
206 WEST 79TH STREET
NEW YORK, NY 10024

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT on
LUIS MENDIEPA, the defendant/respondent therein named,

SUITABLE by delivering thereat a true copy/copies of each to MR. FLOREN a person of suitable age and discretion. Said premises
AGE is the defendant's/respondent's actual place of business within the state. He identified himself as the CO-WORKER of
the defendant/respondent.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLACK 45 6'2 200

 

 

MUSTACHE BEARD
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at

C/O COPPOLA'S WEST
206 WEST 79TH STREET
NEW YORK, NY 10024

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on August 26, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: August 26, Eon YL

‘
”

 

Linda Forman Robin Forman Gotham Process Inc. =

Notary Public, State of New York Notary Public, State of New York 299 Broadway ANDRE MEISEL
No. 01FO5031305 No. 01F06125415 New York NY 10007 : .

Qualified in New York County Qualified in New York County License #: 1372356

Commission Expires August 1, 2022 Commission Expires April 18, 2025 Docket #: *1197044*
